DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTIONS BASED ON STEVENSON
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,567,730 to Stevenson in view of US Published Application 2005/0269464 to Adelman, US Published Application 2013/0075438 to Christy and US Patent 6,431,505 to Chinn.
Regarding claim 1, Stevenson discloses a combination bag and medical fluid bag support, comprising: a medical fluid bag support comprising a base assembly (150, 155, 180, 210, 112) having at least one selectively adjustable foot (150), the base assembly configured to engage a medical device (a medical device can be attached to any of the feet), a pole assembly (110, 111, 120, 130) coupled to the base assembly, the pole assembly having a medical fluid bag attachment portion (110, 111, 130) configured to support the feeding bag thereunto and configured to dispose the medical fluid bag attachment portion at at least one predetermined head height above the base assembly (120 allows securing at a desired height), the medical fluid bag attachment portion comprising a curved section (outer curved ends of 130); and a bag portion (Col. 1, lines 13-14; Fig. 6) defining an internal storage compartment sized to receive therein the 
Regarding claim 3, Stevenson discloses wherein the at least one predetermined head height includes a first predetermined head height selectable when the medical fluid bag support is disposed in the internal storage compartment, and a second predetermined head height selectable when the at least one selectively adjustable foot is engaged with the surface (the height is adjustable between two heights).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Adelman, Christy and Chinn, further in view of US Design Patent D306,076 to Wood.   Stevenson fails to disclose wherein the curved section lies in a plane perpendicular to a longitudinal axis of the pole assembly.  However, Wood discloses an IV pole support, including a bag support with a curved section that lies in a plane perpendicular to a longitudinal axis of the pole assembly (see lower bag support in middle of pole – Figs. 1-2).  It would have been obvious to one of ordinary skill to have used Wood’s bag hook design in Stevenson because doing so only involves a simple substitution of one known, equivalent IV bag hook for another to obtain predictable results.  
Claims 4, 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of US Published Application 2008/0135713 to Santoro, US Patent 4,832,299 to Gorton and US Patent 6,311,941 to Feldmeyer.
Regarding claim 4, Stevenson discloses an enteral feeding bag support system for suspending a medical bag above a horizontal surface, the enteral feeding bag support comprising: a base assembly (150, 155, 180, 210) comprising a support portion (150) for supporting the support system on the horizontal surface; and a pole assembly (110, 111, 112, 120, 130) comprising a medical bag attachment portion (110, 111, 130) for attaching the medical bag thereto, the pole assembly being attachable to the base assembly such that when the pole assembly is attached to the base assembly and the base assembly is on the surface, the pole assembly extends from the base assembly so that the medical bag attachment portion is disposed above the base assembly suspending the medical bag above the surface (Fig. 1).  Stevenson discloses foldable feet, but fails to disclose the claimed foot movement.  However, Santoro discloses a folding stand, including a support portion (12) for supporting (i.e. capable of supporting) the support system on the horizontal surface, at least one foot (30) movably attached to the support portion for movement between at least one deployed position (Fig. 1) and a stowed position (Fig. 2A), movement of the at least one foot from the stowed position to a fully deployed position occurring within a plane that is parallel to the horizontal surface when the system is seated on the horizontal surface (Figs. 2A-2C), and wherein, in the stowed position, the at least one foot is received in a pocket in a bottom of the support portion (Fig. 2A, C).  It would have been obvious to one of ordinary skill to have used Santoro’s support portion and folding legs in Stevenson because doing so only involves 
Regarding claim 6, the combination from claim 4 discloses wherein said at least one foot is pivotably attached to the support portion for pivoting between the at least one deployed position and the stowed position (Santoro Figs. 1-2C).
Regarding claim 9, the combination from claim 4 discloses wherein each of the at least one foot is independently moveable between deployed and stowed positions (Santoro), but fails to disclose locking.  However, Feldmeyer discloses deployable feet that are releasably lockable in any of the at least one deployed position (Feldmeyer Fig. 15).  It would have been obvious to one of ordinary skill to have included detents to releasably lock the feet in the deployed and stowed positions because it would maintain the feet in the desired position until the foot is intended to be moved.

Regarding claim 11, Stevenson discloses wherein the second elongate member comprises a first straight section (110) for receipt in the first elongate member and a second curved section (130) extending from the first straight section for attaching the medical bag.
Regarding claim 12, Stevenson discloses a lock (120) for securing the second elongate member at at least one of a plurality of preselected positions relative to the first elongate member.
Regarding claim 13, the combination from claim 4 discloses a medical device mounting assembly (Gorton - 18) secured to the attachment portion.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Santoro, Gorton and Feldmeyer further in view of US Patent 5,794,913 to Ho.
Regarding claim 8, the combination from claim 4 fails to disclose incremental locking.  However, Ho discloses a folding stand including support feet that are releasably incrementally lockable from the stowed position to a fully deployed position (Fig. 5 – see multiple locking holes 33).  It would have been obvious to one of ordinary skill to have included incremental locking in the feet in the combination because it would allow the feet to be secured in multiple positions based on the environment and user preferences.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Santoro, Gorton and Feldmeyer, further in view of US Patent 4,759,749 to Verkaart.
Regarding claim 14, the combination from claim 4 fails to disclose the support portion and the attachment portion being one piece.  However, Verkaart discloses a support portion (wheeled legs) and the attachment portion (any of the brackets for holding 6) being connected (Verkaart Fig. 1), but fails to disclose how the connection is made.  However, elsewhere in Verkaart, two parts of the assembly (base legs and crossbar - Fig. 1) are formed as one piece of material.  It would have been obvious to one of ordinary skill to have formed the bracket (Verkaart) as one piece of material with the leg, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Further, integrally forming the brackets with the legs would eliminate one step in the assembly process.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Santoro, Gorton and Feldmeyer, further in view of Christy.
Regarding claim 15, Stevenson discloses a bag (Col. 1, lines 13-14; Fig. 6), the base assembly having a first configuration for (i.e. capable of) supporting the medical bag on the surface (Fig. 1) and a second configuration for (i.e. capable of) supporting the medical bag in the bag (Fig. 6).  Stevenson fails to disclose whether the bag is a backpack.  However, Christy discloses a bag that is a backpack.  It would have been obvious to one of ordinary skill to have used a backpack in Stevenson to allow for hands-free carrying of the medical fluid bag support.  It is noted that it would have been .
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Santoro, Feldmeyer and Verkaart.
Regarding claim 4, Stevenson discloses an enteral feeding bag support system for suspending a medical bag above a horizontal surface, the enteral feeding bag support comprising: a base assembly (150, 155, 180, 210) comprising a support portion (150) for supporting the support system on the horizontal surface; and a pole assembly (110, 111, 112, 120, 130) comprising a medical bag attachment portion (110, 111, 130) for attaching the medical bag thereto, the pole assembly being attachable to the base assembly such that when the pole assembly is attached to the base assembly and the base assembly is on the surface, the pole assembly extends from the base assembly so that the medical bag attachment portion is disposed above the base assembly suspending the medical bag above the surface (Fig. 1).  Stevenson discloses foldable feet, but fails to disclose the claimed foot movement.  However, Santoro discloses a folding stand, including a support portion (12) for supporting (i.e. capable of supporting) the support system on the horizontal surface, at least one foot (30) movably attached to the support portion for movement between at least one deployed position (Fig. 1) and a stowed position (Fig. 2A), movement of the at least one foot from the stowed position to 
Regarding claim 14, the combination from claim 4 discloses the support portion and the attachment portion being attached (Verkaart Fig. 1), but fails to disclose how the connection is made.  However, elsewhere in Verkaart, two parts of the assembly (base legs and crossbar - Fig. 1) are formed as one piece of material.  It would have .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of US Patent 8,695,957 to Quintania.
Regarding claim 16, Stevenson discloses a medical fluid bag support system, comprising: a base assembly (150, 155, 180, 210) comprising; a support portion (150) for supporting (i.e. capable of supporting) the support system on a surface; and an attachment portion (112); and a pole assembly (110, 111, 120, 130) comprising a medical bag attachment portion (110, 111, 130) for attaching a medical bag to the pole assembly, the pole assembly being mountable on the base assembly such that when the pole assembly is mounted on the base assembly and the base assembly is on the surface, the medical bag attachment portion is disposed above the base suspending the medical bag above the surface.  Stevenson fails to disclose a medical device mounting assembly.  However, Quintania discloses a medical device mounting assembly (56 – Figs. 2, 8) pivotally attached to a vertical pole structure (Figs. 1A, 2A; 56 pivots via 104 in Fig. 8).  It would have been obvious to one of ordinary skill to have used Quintania’s clamp bracket connected to attachment portion (112) in Stevenson to attach a medical instrument to the assembly, as taught by Quintania (Col. 4, lines 13-17).  In the combination, the clamp is pivotably attached to the attachment portion by releasable .
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson and Quintania, further in view of Christy.

Regarding claim 23, the combination from claim 22 discloses padding (60 – Christy Figs. 4-5) disposed at a back of the base assembly (when the support is in the backpack, the padding would be at a back of the base assembly) for engaging a wearer of the backpack when the support system is in the backpack.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


REJECTIONS BASED ON QUINTANIA
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintania.
Regarding claim 16, Quintania discloses a medical fluid bag support system, comprising: a base assembly comprising; a support portion (4-leg integral portion of 40 - Fig. 1A) for supporting (i.e. capable of supporting) the support system on a surface (the support portion is capable of such support); and an attachment portion (46); a medical device mounting assembly (clamp portion 56 – Figs. 2, 8) pivotably attached to the attachment portion by releasable locking components on the medical device mounting assembly and attachment portion (56 releasably pivots relative to the clamping mechanism (i.e. 54) and relative to the pole via releasable locking components (Col. 4, lines 22-24; trigger controls releasable pivoting), which would be relative to the attachment portion (clamp portion 56 pivots relative to 46 (via its pivotal connection to 54); alternatively clamp body (54 – Quintania) may be considered part of the attachment portion, and 56 pivots relative to the clamp body 54), and configured to secure a medical device (50 – Fig. 1A) to the base assembly, the releasable locking components adjusting (i.e. capable of adjusting) the position of the medical device with respect to the attachment portion by releasably locking the medical device mounting assembly in multiple positions relative to the attachment portion (56 is capable of multiple positions relative to 54); and a pole assembly (48 – Fig. 1A) comprising a medical bag attachment portion (loop portions of 48 – Fig. 1A) for attaching a medical bag to the pole assembly, the pole assembly being mountable on the base assembly such that when the pole assembly is mounted on the base assembly and the base assembly is on the surface, .
Allowable Subject Matter
Claims 2 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered.  
As to applicant’s argument that the prior art fails to disclose using the iv pole within the bag (page 11+), the claim language recites using the pole in this manner as an intended use (i.e. “configured to 
As to applicant’s argument that the rejection involves impermissible hindsight (page 16), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Christy’s backpack does not need to be specially designed to deliver iv fluid.  Using Christy for its intended purpose of carrying objects (in this case an iv pole) would lead to the user being able to route iv tubing out of the zippered closure to the user, which satisfies the functional use claimed by applicant.  Any necessary experimentation to route the tubing out of the zippered closure would not be undue.  
As to applicant’s argument that the prior art fails to disclose the iv poles in an operative configuration when inside the bag (page 16), this is not required.  The prior art iv pole is capable of the intended use when it is in an inoperative configuration.
As to applicant’s argument that the prior art fails to disclose tubing configurations (page 16), tubing is not claimed by the applicant.  The claim only requires that “the medical fluid bag attachment portion is configured to support
As to applicant’s argument that the prior art fails to disclose the foot received within an outer perimeter of the support portion as recited in amended claim 4 (page 19), see the new rejection of claim 4 based in part on Feldmeyer.
As to applicant’s argument that the Stevenson/Santoro combination is improper because the combination would render Stevenson unsuitable for its intended purpose (page 21), the modification results in an iv pole having a base with collapsible feet.  The different collapse mechanism in Santoro does not prohibit the combination from being used as a collapsible iv pole that is capable of being stored in a bag.
As to applicant’s argument regarding Curbbun (page 22), Curbbun is not used in the current rejection.
As to applicant’s argument that one of skill in the art would not use Feldmeyer’s deployable feet in the combination (page 24), Feldmeyer discloses a vertically held object with feet that may be deployed or stowed (similar to Stevenson or Santoro’s deployable/stowable feet).  In as much as the argument is asserting nonanalogous art, Feldmeyer (which discloses a vertically held object with stowable feet) is reasonably pertinent to the problem of designing an iv pole that is stowable in a backpack.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
As to applicant’s argument that loosening the clamp is not a reasonable interpretation of Quintania (page 26), this argument is persuasive and this position is not being used in the above rejection.  
As to applicant’s argument that “pivoting” is different than “rotating” (page 27), these two terms appear to be synonymous in this context.  In Quintania, portion 56 rotates relative to the rotational mechanism (Fig. 8 – generally shown at 104), and the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734